   Case: 1:19-cv-00145-DAP Doc #: 454 Filed: 11/12/19 1 of 1. PageID #: 11382




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )             Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )             JUDGE DAN AARON POLSTER
                                       )
      v.                               )             MAGISTRATE JUDGE
                                       )             THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )             ORDER
                                       )


       On or before 4:00 p.m. on November 13, 2019, Receiver Mark Dottore (“the receiver”)

must file a response to the corrected emergency motion to immediately enforce order

surrendering possession of premises filed by Intervenor Tech Park 6, LLC. ECF Doc. 452.

       IT IS SO ORDERED.

Dated: November 12, 2019
                                                   Thomas M. Parker
                                                   United States Magistrate Judge
